IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBBY IZZO, Civil No. 3:18-cv-2366

Petitioner - (Judge Mariani)

V.
COMMONWEALTH OF PA, et al.,

Respondents

ORDER
AND NOW, this GY, day of December, 2019, upon consideration of

Petitioner’s motion (Doc. 12) for appointment of counsel, and in accordance with the Court's
Memorandum issued this date, IT IS HEREBY ORDERED THAT the motion (Doc. 12) is

DENIED without prejudice.

 

Robert D-Mériani

United States District Judge
